Citation Nr: 1602036	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for rupture of the right rectus muscle with persistent loss of continuity in body of muscle, claimed as a right leg thigh muscle injury.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2011 rating decisions for rupture of the right rectus muscle, and a March 2014 rating decision for entitlement to TDIU, all from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran originally indicated on his VA Form 9 that he would like a hearing; however, in a letter dated February 2015, the Veteran withdrew his request for a hearing.

The Veteran originally pursued a claim for an earlier effective date for residuals of a left ankle injury.  However, in his December 2012 VA Form 9, the Veteran elected only to appeal the increased rating for the rupture of the right rectus muscle.  Therefore, the claim of an earlier effective date for residuals of a left ankle injury is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of an increased rating for the rupture of the right rectus muscle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2014, prior to the promulgation of a decision on the issue of entitlement to TDIU, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

The Veteran filed a VA Form 9, pursuing an appeal for the claim to TDIU, in August 2014.  In an October 2014 letter, the Veteran withdrew, in writing, his claim for entitlement to TDIU.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to TDIU is dismissed. 


REMAND

In a December 2015 Appellant's Brief, the Veteran's representative indicated that the Veteran's most recent VA examination is four years old, and the Veteran's condition has worsened since that examination.  There is no medical evidence on file which adequately reflects  the extent of the Veteran's disability since the September 2011 VA examination; the record contains evidence of an August 2012 examination for the right hip and thigh as part of the Veteran's service connection claim for arthritis of the right hip, but the examiner specified that the examination concentrated on the hip joint.  Additionally, the record contains physical therapy notes for the Veteran's right leg that describe his symptoms, but the notes do not distinguish which symptoms are attributable to the rectus muscle rupture, and which are attributable to the Veteran's service-connected knee, hip and back.  A new examination is necessary to assess the Veteran's current condition.  

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's rupture of the right rectus muscle, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's rupture of the right rectus muscle, and its impact on his employability and daily activities.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


